EXHIBIT 23 Consent of Independent Registered Public Accounting Firm The Board of Directors The Brink’s Company: We consent to the incorporation by reference in the registration statements on FormS-8 (Nos. 33-21393, 33-53565, 333-78631, 333-70758, 333-70772, 333-146673, 333-152552, 333-133073, 333-158285, 333-165567 and 333-18832) and on Form S-3 (No. 33-179752) of The Brink’s Company of our reports dated February27, 2014, with respect to the consolidated balance sheets of The Brink’s Company as of December31, 2013 and 2012, and the related consolidated statements of income, comprehensive income (loss), equity, and cash flows for each of the years in the three-year period ended December31, 2013, and the effectiveness of internal control over financial reporting as of December31, 2013, which reports appear in the December31, 2013 Annual Report on Form10-K of The Brink’s Company. /s/ KPMG LLP Richmond, Virginia February27, 2014
